Citation Nr: 0704013	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-13 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Validity of an indebtedness of $908.27 due to overpayment 
of Department of Veterans Affairs (VA) educational benefits.

2.  Entitlement to waiver of recovery of indebtedness in the 
amount of $908.27.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from May 1962 to April 1964 
and from June 1964 to June 1975.  The appellant is the 
veteran's dependent child.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 2005 decision of the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in Muskogee, 
Oklahoma.  In this decision, the Committee determined that 
the appellant had incurred a valid indebtedness to the VA due 
to overpayment of VA educational benefits in the amount of 
$908.27.  It was also determined that a waiver of the 
recovery of this indebtedness was not appropriate.  The 
appellant appealed these determinations.

The appellant requested a hearing before a traveling Veterans 
Law Judge (VLJ) from the Board sitting at the RO.  He was 
notified of the time and place of a hearing scheduled in mid-
November 2005 by letter issued in mid-October 2005.  The 
appellant failed to report to his hearing.  He has not 
presented good cause why he failed to attend this hearing.

In May 2006, the Board remanded the case to the RO for 
further development.  The requested action has been completed 
and the case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The appellant was awarded a Chapter 35 educational 
allowance for full time enrollment in his approved 
educational program at San Antonio College from August 23, 
2004, through January 6, 2005.  

2.  He withdrew from one of his courses on November 12, 2004; 
mitigating circumstances have not been recognized in 
connection with his withdrawal.

3.  The appellant continued to be paid his educational 
allowance at the full time rate through January 9, 2005.   

4.  An overpayment of Chapter 35 educational benefits in the 
calculated amount of $908.26 has been created and assessed 
against the appellant, representing the difference between 
the full time rate paid to him and the 3/4 rate that he was 
entitled to receive during the period from August 23, 2004, 
through January 9, 2005.  

5.  The appellant's actions in this matter did not constitute 
fraud, misrepresentation of a material fact, bad faith, or a 
lack of good faith, but he was not without some fault in the 
creation of the overpayment.

6.  Recovery of the overpayment would not result in undue 
financial hardship upon the appellant.


CONCLUSIONS OF LAW

1.  An overpayment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, in 
the calculated amount of $908.27 has been properly created 
and assessed against the appellant.  38 C.F.R. § 21.4135(e) 
(2006).  

2.  Waiver of recovery of the overpayment in the amount of 
$908.27 is not precluded by fraud, misrepresentation, bad 
faith, or a lack of good faith on the appellant's part.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2006).

3.  Recovery of the overpayment in the amount of $908.27 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts in this case have been fully developed 
and are not in dispute.  The notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply 
to claims involving waiver of recovery of overpayments.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Furthermore, the VCAA has no effect upon an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Manning v. Principi, 16 
Vet. App. 534 (2002).  Therefore, while the record before the 
Board does not reflect that the appellant was specifically 
notified of the provisions of the VCAA, such notice is not 
required under governing law.  Accordingly, the Board 
therefore finds that no further action is necessary under the 
VCAA at this time, and that the case is ready for appellate 
review.

Regardless, in August 2006, the appellant was requested to 
submit evidence of a mental impairment and an updated 
financial status report.  Although the letter did not 
reference VCAA, it did request that he submit critical 
information that could help prove his claim/appeal.  The 
intent of VCAA has been met.  Clearly, any error is harmless.

Validity of Debt

The appellant in this appeal was found to be eligible to 
receive Dependents' Educational Assistance benefits pursuant 
to Chapter 35, Title 38, United States Code.  He was award an 
educational allowance for his enrollment in an approved 
educational program at San Antonio College beginning in 
January 2004.  He was paid benefits at the full time rate 
from August 23, 2004, through January 9, 2005.  

On November 12, 2004, the appellant withdrew from one of his 
classes after the drop and add period had expired.  The 
appellant reported that he withdrew from the class as he had 
a "closed head injury and had to miss class to go to the 
doctor."  This withdraw reduced his course load from 12 
credit hours to 9 hours.  It is not disputed that the 
appellant withdrew from this class on November 12, 2004. 

The educational assistance allowance paid to eligible 
dependents of veterans under Chapter 35, Title 38, United 
States Code, will be reduced or terminated on the last date 
of attendance if the individual withdraws from courses with 
mitigating circumstances.  38 C.F.R. §§ 21.3135(c), 
21.4135(e)(2)(i).  If there are no mitigating circumstances, 
the educational allowance will be reduced or terminated as of 
the first day of the term in which the withdrawal occurs.  38 
C.F.R. § 21.4135(e)(1).  

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b) (2005).

In the present case, the appellant essentially asserts that 
his indebtedness should be reduced due mitigating 
circumstances.  In particular, he asserts that was sustained 
a head injury during a football game that resulted in 
slowness of speech and memory impairment.  He claimed that he 
had to be transported from the game in a helicopter.  
Pursuant to the Board's prior remand, he was asked to provide 
medical documentation supporting his contention that he had a 
mental impairment due to his alleged head injury that 
interfered with his ability to complete his college course 
work.  He failed to respond to the request for medical 
information related to his alleged head injury.

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the appellant has not fulfilled 
his duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In this 
instance, the appellant failed to cooperate with the VA, to 
the detriment of his claim.  The appellant has submitted no 
competent evidence that he sustained a closed head injury 
that affected his ability to continue with his full course 
load.  Thus, the Board concludes that the evidence fails to 
establish mitigating circumstances such as those listed at 38 
C.F.R. § 21.4136(b).  

There is nothing else of record to support a finding of 
mitigating circumstances in this case.  Thus, the reduction 
in the veteran's educational allowance as of the first day of 
the term in which the withdrawal occurred, in this case 
August 23, 2004, was proper.   See 38 C.F.R. § 21.4135(e)(1).  
As a result, the amount of his educational allowance was 
properly reduced from the full rate to three quarter time 
rate.  This resulted in the creation of an overpayment in the 
calculated amount of $908.27 and included payment for the 
class he withdrew. 

Applying the applicable legal provisions to the undisputed 
facts of this case, the Board has determined that the 
educational overpayment at issue in this appeal, in the 
calculated amount of $908.27, has been properly created and 
assessed against him.  The law is clear that the purpose of 
the VA educational assistance programs is to provide for the 
pursuit of education, and in this case, the appellant 
received benefits for education that he did not pursue.  
Accordingly, his appeal must be denied based upon a lack of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that where the law is dispositive, the claim should 
be denied on the basis of the absence of legal merit).




Waiver of Recovery of Overpayment

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2006).  In other words, any indication that the 
appellant committed fraud, misrepresentation of a material 
fact, or bad faith/lack of good faith in connection with the 
receipt of VA benefits precludes the granting of a waiver of 
recovery of the overpayment.  

The Court defines bad faith as, "a willful intention to seek 
an unfair advantage."  See Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) describe bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits or services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
A lack of good faith is defined under VA law as, "the 
absence of an honest intention to abstain from taking unfair 
advantage of the holder and/or the government."  38 C.F.R. § 
1.965(b)(3).

The standards of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt;  (2) balancing 
of faults - weighing fault of the debtor against VA fault;  
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities;  (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended;  
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  See 38 C.F.R. § 
1.965(a) (2006); see generally Cullen v. Brown, 5 Vet. App. 
510 (1993).

In the present case, the Committee found no evidence of 
fraud, misrepresentation, bad faith, or a lack of good faith 
in the creation of the debt at issue.  The Board agrees with 
this finding.  Thus, the major issue for consideration, then, 
is whether recovery from the appellant of this overpayment 
would be against the principles of equity and good 
conscience, utilizing the factors described at 38 C.F.R. § 
1.965(a).

This case, in part, involves consideration of the appellant's 
fault, and of respective fault between the appellant and VA. 
38 C.F.R. § 1.965(a)(1), (2).  The Board finds that the 
appellant is at fault withdrawing from a course that dropped 
him from being full time status to three quarter time status.  
This directly led to reduction in his education allocation.  

There is no evidence of record to suggest that recovery of 
this overpayment would defeat the objective for which these 
benefits were intended.  38 C.F.R. § 1.965(a)(4).  The 
appellant has also not contended, nor does the evidence 
demonstrate, that he relinquished a favorable right or 
changed his position by reason of having received this 
benefit.  38 C.F.R. § 1.965(a)(6).

In this case, the appellant currently has received 
educational benefits in the amount of $908.27 which he is not 
entitled to receive as a result of his own action in 
withdrawing from his class as addressed above.  The Board 
recognizes that had the appellant actually begun this course 
and then needed to withdraw based upon some qualifying 
mitigating circumstance, then maybe he would have a basis for 
keeping these funds.  However, as discussed above, the 
appellant has not provided evidence of a qualifying 
mitigating circumstance, despite a request from VA for 
documentation of his claimed head injury. 

Here, the appellant received educational benefits based upon 
a full course load when in fact he did not complete a full 
course load.  Thus, he accepted and retained $908.27 worth of 
educational assistance benefits from VA that he was not 
entitled to take or keep.  He therefore retained VA funds 
when he knew or should have known that he was not entitled to 
these benefits, which led to his unjust enrichment. 38 C.F.R. 
§ 1.965(a)(5).

The appellant maintains that he is now unable to repay his 
debt because to do so would cause him financial harm.  See 38 
C.F.R. § 1.965(a)(3).  The Board reviewed the statements 
provided by the appellant as to this point.  The Board notes 
that the appellant has failed to respond to a May 2006 
request for an update on his financial status.  However, a 
March 2005 Financial Status Report shows that his monthly 
income exceeded his monthly expenses.  While the appellant's 
only reported slightly more than $8 a month in net income, 
his expenses included a $326.68 monthly truck payment.  The 
debt owed to VA is of at least equal importance to the 
appellant's installment debt and as such must be repaid.  In 
light of the foregoing, the Board therefore finds that 
recouping the overpayment in this case will not be an undue 
financial hardship.

Accordingly, the Board finds that VA should not waive its 
recovery of this $908.27 overpayment. The appellant received 
money that he was not entitled to, and he bears the 
responsibility of fault in this matter via actions he took 
despite knowledge of the likely consequences.  More 
importantly, he has not provided adequate or sufficient 
evidence of financial hardship as requested by VA.  The Board 
therefore finds that, for all of the reasons addressed in 
this decision, recovery of the overpayment at issue would not 
be against the principles of equity and good conscience, as 
requiring the appellant to make restitution for this 
overpayment would not result in undue financial hardship.  
Therefore, waiver of recovery of the overpayment of 
educational benefits in the amount of $908.27 is not 
warranted here.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
so it must be denied.

	
ORDER

An overpayment in the calculated amount of $908.26 has been 
properly created and assessed against the appellant.  

A waiver of the recovery of educational indebtedness in the 
amount of $908.27 plus interest is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


